SOMERVILLE, J.
The defendant is charged with the offense of keeping or exhibiting a gaming-table for gaming, contrary to the provisions of the statute.
It was proposed by the State to introduce secondary evidence of what had been sworn to by one Jake Munter, an absent witness, who had testified in a former prosecution pending against the defendant, before the Recorder of the city of Montgomery, for violation of a municipal ordinance prohibiting the keeping of a gaming saloon, or house for *51gaming, or table, or other device used for gaming. The evidence, in onr opinion, clearly proves that Mnnter, the absent witness, had gone, about two weeks previously, to the State of Kansas, or to Washington Territory, being thus out of the State of Alabama at the time of the trial, and beyond the jurisdiction and process of the State courts. We are satisfied further, that his absence was for an indefinite period, if it was not presumptively permanent.
The Recorder being clothed by statute with not only jurisdiction of violations of the City ordinances, but also with “all the powers and authority that belong to justices of the peace in criminal matters, by the laws of this State,” he was invested with the full jurisdiction of a justice as a committing magistrate. — Acts 1886-87, p. 496, § 2. The act of keeping a gaming-table, being a violation of both the municipal and State laws, the Recorder may be regarded not only as sitting as judge of the municipal court, and investigating the alleged violation of the city ordinance, but also incidentally as a committing magistrate, with power to bind the defendant over to answer for the same offense in the State courts. The procedure, therefore, before the Recorder’s court, and the present prosecution, are for substantially, if not identically the same offense; and if there be no other valid objection to the testimony of Munter, than the fact of its rendition before the Recorder, we must hold it admissible.—Harris v. The State, 73 Ala. 495; Wharton’s Crim. Ev. (8th Ed.), § 227.
The main objection urged to the admissibility of this witness’ testimony is, that, this being a criminal prosecution, the defendant generally has the right to be confronted by his witnesses, and secondary evidence of what an absent witness swore to on a former prosecution is not admissible, unless it is clearly proved that he had permanently removed from the State. Where the witness is deceased, the authorities hold, in uniform accord, that his testimony upon a second trial is admissible. In Horton v. State, 53 Ala. 488, such testimony taken before a committing magistrate was admitted on a trial of the same cause in the Circuit Court, the witness being satisfactorily proved to be dead, following a like ruling in Davis v. State, 17 Ala. 354. The basis of the rule is the necessity of the case, to prevent the defeat of justice; the constitutional objection being obviated by the fact, that the defendant has already had the opportunity to confront and cross-examine the witness, in the *52prior procedure involving the same issue. — Marler’s case, 67 Ala. 55; Summons v. State, 5 Ohio St. 324. In Marler v. State, 67 Ala. 55; s. c. 42 Amer. Rep. 95, on a trial for a felony, the testimony given on the former trial by a witness who had since become insane, was allowed to be introduced in evidence, the necessity and reason of the case being regarded the same as if he were dead. The authorities are fully reviewed in that decision, and the true reason upon which they are based stated to be the necessity of preventing the miscarriage of justice; which applies with equal force to ’a witness who is shown to be absent from the State for an indefinite time, so that he can not be reached by the process of the court at the time of the trial. We can see no difference between the two cases in principle, nor in the reasons alleged, why the rule should not be applied as well to criminal as to civil cases. It is possible, it is true, that the absent witness may return at some day in the future, just as it is possible that an insane man may be restored to his reason;but the courts cannot be expected to delay the administration of justice, waiting for the happening of so indefinite a contingency. Mr. Greenleaf says, that such testimony may be received, “if the witness, though not dead, is out of the jurisdiction, or can not be found after diligent search, or is insane, or sick, and unable to testify, or has been summoned, but appears to have been kept away by the adverse party.”—1 Greenl. Ev. (14th Ed.), § 163. It is observed in a note to this section, that “if the witness has gone, no 'one knows whither, and his place of abode can not be ascertained by.diligent inquiry, the case can hardly be distinguished in principle from that of his death; and it would seem that his former testimony ought to be admitted.”
The following language is used on this subject by Mr. Starkie: “It is an incontrovertible rule, that when the witness may be produced, his deposition can not be read, for it is not the best evidence. But the deposition of the witness may be read, not only when it appears that the witness is actually dead, but in all cases where he is dead for all purposes of evidence-, as where diligent search has been made for him, and he can not be found; where he resides in a place beyond the jurisdiction of the court; or where he has become lunatic, or attainted.”—1 Starkie Ev. *409-*410.
In Long v. Davis, 18 Ala. 801, such testimony of a nonresident witness was allowed in a civil case; and in many of the American States its admissibility has been confined to *53cases o£ this character. In England, the practice on this point, in criminal cases, does not seem to have been uniform, the general rule, however, being not to admit the deposition, or secondary evidence of any witness, while any reasonable hope remained that the witness would be able to attend on some future occasion.—1 Starkie Ev. (Sharswood’s Ed.), * 411, note y. The more recent decisions in this country, however, support the contrary' view; and they seem to im to better comport with both reason and analogy, as well as to more efficiently promote the convenient administration of justice.- It is the settled rule, that when the subscribing witness to an instrument is out of the State, his handwriting may be proved, whether in a civil or criminal proceeding. The party in this case has already cross-examined the witness after being sworn, or has had the opportunity to do so. And it may be added that, under our statute, defendants can take the deposition of such absent witness, even in a criminal case, if they so elect; which obviates any supposed injustice arising from the admission of such testimony as to them. — Crim. Code (1886), § 4465.
The following authorities are directly in point on this question in criminal cases: Sullivan v. State, 6 Tex. Ct. App. 319; s. c., 32 Amer. Rep. 581; People v: Devine, 46 Cal. 45; Shackelford v. State, 33 Ark. 539; Hurley v. State, 29 Ib. 17; 1 Greenl. Ev. (14th Ed.), § 163, notes 1 and (a), and cases cited. And the following in civil cases: Magill v. Kauffman, 4 Serg. & R. 317; s. c., 8 Amer. Dec. 713; Howard v. Patrick, 38 Mich. 33; Carpenter v. Groff, 5 Serg. & R. 162; Long v. Davis, 18 Ala. 801, supra.
The reasoning and dicta in the following cases, of absent, deceased, insane and sick witnesses, support the same view: Drayton v. Wells, 1 Nott & McC. 409; s. c., 9 Amer. Dec. 719; Reynolds v. United States, 98 U. S. 145; Taylor v. City of Burlington, 47 Iowa, 300; Summons v. State, 5 Ohio St. 325; Marler v. State, supra; Rex v. Hogg, 6 C. & P. 176; Emig v. Diehl, 76 Penn. St. 359; Miller v. Russell, 7 Mart. (La.) 266.
The testimony of Munter, taken before the Becorder, in our opinion, was properly admitted in evidence.
The statement of Lake, to the witness Taylor, was made in an ordinary tone of voice, near enough to have been heard by the defendant, and it so far implicated the defendant in the offense charged as to have naturally called for a denial, had he heard it. It was therefore properly admitted *54in evidence. The weakness of such testimony is no argument against its admissibility, although the rule requires it to be received with all proper caution.— Williams v. State, 81 Ala. 1; s. c., 9 Crim. Law. Mag. (1887), 480.
We discover no error in the record, and the judgment is affirmed.